DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 09/09/2021 has been entered and fully considered.
Claims 1, 15, 34, 48-50, 67, 69, 75, and 78-82 are pending of which claims 1, 34, 67, and 69 are independent and amended.
The IDS(s) submitted on 10-11-21 has been considered.
Allowable Subject Matter
Claims 1, 15, 34, 48-50, 67, 69, 75, and 78-82 (renumbered 1-14) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s remarks submitted on 02/22/2017, along with the claim amendments have been fully considered and overcome the prior art of record. The cited prior art has been found to be the closest prior art, and the claims are therefore allowable based on the applicant’s amendments and remarks and in particular as argued in Lines 1-7 on page 8 of the Remarks filed on 09/09/2021.  It should be noted here that the examiner suggested similar amendments as detailed in the last paragraph of page 4, in the response to arguments section of the last office action.
Independent claims 1, 34, 67 and 69 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
wherein each of the number of sets includes one or more reference signal indexes that satisfy a respective quasi co-location (QCL) relationship associated with one set of the number of sets… “
	Therefore, the above limitation(s) in combination with the remaining limitation(s) of claims 1, 34, 67 and 69 are not taught nor suggested by the prior art(s) of record. The
respective dependent claims of each of the independent parent claims 1, 34, 67 and 69 are allowed for the same reason(s) as mentioned above for the parent claims 1, 34, 67 and 69.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474